UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                               No. 03-4462
LAVON DONTE DIGGS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
           for the Eastern District of Virginia, at Norfolk.
                Rebecca Beach Smith, District Judge.
                            (CR-02-224)

                       Submitted: October 9, 2003

                       Decided: October 21, 2003

      Before LUTTIG, KING, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Jennifer T. Stanton, J.T. STANTON, P.C., Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Brian Lee Whis-
ler, Assistant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DIGGS
                              OPINION

PER CURIAM:

   Lavon Donte Diggs appeals his conviction following a conditional
guilty plea to one count of possession with intent to distribute drugs
in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B) and one count of
possession of a firearm in furtherance of drug trafficking in violation
of 18 U.S.C. § 924(c)(1)(A). Diggs preserved the right to appeal the
denial of his motion to suppress evidence obtained incident to his
arrest. Finding no error, we affirm the denial of Diggs’s motion to
suppress.

   This court reviews the factual findings underlying the denial of a
motion to suppress for clear error, while reviewing the legal determi-
nations de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). In reviewing the record, "great deference" is accorded to the
district court judge’s ability to assess witness demeanor and credibil-
ity. See Howard v. Moore, 131 F.3d 399, 407 (4th Cir. 1997) (en
banc).

   Diggs argues the evidence adduced at the suppression hearing did
not support the stop of his vehicle. The district court, in denying the
motion, relied strictly on its assessment of the credibility of the wit-
nesses in determining that: (1) there was reason to believe that Diggs
committed a simple traffic violation by stopping his car in the middle
of a roadway and impeding traffic; and (2) there was reasonable sus-
picion to believe that a drug crime was in progress. Thus, we find
Diggs has not shown the district court clearly erred in denying his
motion.

   Accordingly, we affirm Diggs’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED